Citation Nr: 1221757	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  95-10 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to the retroactive payment of Survivors' and Dependents' Educational Assistance, under Title 38, Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to June 1961.  Prior to his death, the Veteran had been adjudicated as permanently and totally disabled to service-connected disability.  The appellant is his son.  The appellant had active service of his own from June 1987 to June 1987, with subsequent reserve service.  Although the appellant is thus a Veteran himself, for purposes of clarity, in this decision, the appellant's father will be referred to as the "Veteran," while the appellant will be referred to as the "appellant."  

This matter comes before the Board of Veterans' Appeals (Board) pursuant to a Joint Motion for Remand and by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on August 26, 2009, which vacated a December 2007 Board decision and remanded the case for additional development.  The issue initially arose from a March 1991 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant testified at a Board hearing before a Member of the Board who is unavailable to participate in the decision; however, the appellant has waived his right to an additional hearing.  A copy of the transcript of the August 1996 hearing is of record and has been reviewed.  The case was remanded by the Board for additional development in May 2010 and again in May 2011.  Such development having been accomplished to the extent possible, as discussed below, the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The appellant did not apply for Chapter 35 benefits prior to his 31st birthday in December 1990; his application for Chapter 35 benefits was received in February 1991.

2.  During the period from February 1990 to his 31st birthday in December 1990, the appellant was not pursing education which was certified by the school, he did not submit an Enrollment Certification, he was not approved by VA, and he was not participating in a program of education leading toward a diploma, degree, or certificate, to include a standard college degree.


CONCLUSION OF LAW

Retroactive payment of Chapter 35 education benefits is not warranted, as such benefits could only be paid for one year prior to his application, and he was not pursuing a qualified education program during this time period.  38 U.S.C.A. §§ 3501, 3513 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3021, 21 3130, 21.3040, 21.3041, 21.3043, (21.4131, 21.4200 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for education benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 21.1031, 21.1032.  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Additionally, the VA is responsible for providing any required forms along with instructions for completing such forms.  In this case, these statutory and regulatory requirements post-date the appellant's claims for educational benefits.  However, review of the record reveals that the appellant has been provided with this information in multiple communications from the VA, and most recently in a June 2011 letter provided pursuant to the Board's remand, and that he did utilize the appropriate forms when making his initial claims for the two different education benefits.  He was provided with the text of the applicable laws and regulations along with a complete explanation as to the denial of his appeal in a February 1995 Statement of the Case, an April 1997 Supplemental Statement of the Case, and most recently, a December 2010 Supplemental Statement of the Case.  

In this case, unfortunately some documents are missing from the file, despite multiple attempts to obtain them.  Upon careful review, however, the Board determines that the relevant evidence of record is sufficient to reach an informed decision in this case.  In particular, the Court and the Board remanded the case in the attempt to obtain some kind of documentation showing that the appellant was enrolled in a qualified education program from February 1990 to June 1990.  In the effort to obtain such evidence, the Board ordered that the appellant's complete VA education file and his own VA claims file be obtained for review by adjudicators.  Several intra-office notes in the file appear to indicate that additional documents were obtained and associated with the file before the Board.  However, it does not appear that any new documents were in fact added; rather it appears that some photocopies of several documents already in the file were added at that point.  

Furthermore, it appears that the appellant himself obtained a copy of his own claims file at one point.  A December 1992 memorandum from his representative indicates, "[Appellant] asks me to convey his request to postpone his (RO) hearing pending the receipt and review of his personal Veteran [claims]-file."  The RO hearing was subsequently held in December 1994, and unfortunately the transcript does not contain any references to the appellant's own claims file or its contents.  However, the Board notes that the appellant was requested upon several occasions, most recently pursuant to the two Board remands, to provide any documentation which would support his claim, and he has not done so and in fact has not responded to the VA's multiple requests.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the appellant wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the appellant's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  The Board will thus proceed to evaluate the appellant's claim based on the evidence currently of record.

To the extent that records for which the Board previously-remanded this appeal remain missing, the Board concludes that further efforts to obtain these records would be futile.  Upon review of the efforts to obtain further records, it is clear that the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Essentially, the VA was attempting to obtain any documentary evidence that the appellant was enrolled in a qualified education program during the period from February 1990 to June 1990.  Given the fruitless efforts made by multiple officials throughout the VA to locate such documentation, the Board finds that it simply does not exist.  

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matter decided herein.



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

History

After completing his active service, the appellant enrolled in the Navy Reserve and also enrolled in college under the auspices of what was then known as Chapter 106 educational benefits, which provide for educational assistance for members of the Selected Reserve.  He turned thirty-one years old in December 1990.  He remained in the reserves until June 1991.  

In February 1991, the appellant submitted an application for dependency and indemnity education benefits under the provisions of Chapter 35.  His claim was denied in March 1991.  In a November 1994 statement and again during a December 1994 RO hearing, he clarified that he was seeking reimbursement for the difference between the Chapter 106 benefits he had received and the greater benefits that he believed he was eligible for under Chapter 35 for the entire time period during which he had received VA educational assistance.  

In December 1994, the appellant testified at an RO personal hearing.  At that time, it was noted that while the appellant had previously been told that he was denied benefits based on his age, he was currently seeking Chapter 35 benefits, not Chapter 106 benefits.  He stated that neither he nor his siblings had been informed of his eligibility for Chapter 35 benefits, as his parents did not reside together and as his father's benefits were handled by a local bank and trust company.  The appellant related that after he was released from his service in the Reserve, he utilized Chapter 106 benefits.  He did not know that he had entitlement under Chapter 35.  The appellant indicated that his father was 100 percent service-connected at the time of his death.  The appellant's father was deemed incompetent during his lifetime and was incompetent when he died.  VA sent information regarding Chapter 35 entitlement to his trustee who did not pass along the information to the appellant.  Therefore, he never knew of his entitlement.  The appellant graduated from San Diego Community College in June 1990.  He had been continuously enrolled there since the fall of 1987.  He received Chapter 106 benefits for his prior schooling.  In the fall of 1991, the appellant continued his education at Wayne State University.  In December 1990, he attained 31 years of age.  The appellant requested that VA pay him what he received under Chapter 106 and what he would have been paid under Chapter 35. 

In the hearing officer's decision, the appellant was informed that he could not be paid benefits past his 31st birthday.  In that regard, the appellant had been entitled to a modified ending date of his 31st birthday per 38 C.F.R. § 21.3041(c), with no benefits past that date. 

In August 1996, the appellant testified at a Board hearing.  The appellant testified to the fact that he was unaware of entitlement to Chapter 35 benefits.  He related that he had used Chapter 106 benefits.  The appellant reported that he was enrolled in school during the period beginning February 1990.  He stopped attending school in June 1990.  He was attending school at the Miramar College in San Diego.  He then enrolled at Wayne State University in February 1991 and he paid for that education himself. 

In a January 2007 VA Memorandum, it was noted that there was no evidence that benefits were paid for the period of February to December 1990.  There were no Enrollment Certifications showing that the appellant attended school during this period of time.  San Diego Miramar College was contacted, but they did not retain records past three years; however, the computer screens at that institution showed that the appellant did attend school in the Spring of 1990, but it was a work experience program and not part of any degree program.  He did not ask for the work experience to be certified and was not certified by that school. 

Analysis

During the pendency of this appeal, the "Chapter 106 benefits" which the appellant used to accomplish some of his schooling, have been reclassified in 10 U.S.C.A. § 1606; however, the terms of the program remain essentially the same.  For purposes of consistency, the Board will refer to "Chapter 106 benefits" as this is the moniker used throughout the file.  The Board notes that other amendments to the voluminous regulations governing VA education benefits have been made during the intervening years; however, as they affect the appellant's case, no substantive changes have been made.  

It is not in dispute that the Veteran had been adjudicated as permanently and totally disabled to service-connected disability, thus establishing basic eligibility for Chapter 35 education assistance for a dependent of the Veteran, including the appellant.  38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.

The basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c). 

The basic ending date may be modified if certain circumstances occur between the eligible person's 18th and 26th birthdays:  (1) Effective date of permanent total rating of veteran-parent or the date of notification to him or her of such rating, whichever is the more advantageous to the eligible person; (2) Death of veteran-parent; ( 3) Date of first unconditional discharge or release from "duty with the Armed Forces'' served as an eligible person if he or she served after age 18 and before age 26; and several other circumstances which are not applicable here.  However, in no case will the modified ending date extend beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d). 

In some cases, the basic ending date may be extended for a brief period.  An eligible person may be afforded Chapter 35 benefits beyond his delimiting date, if (1) he is in pursuit of a program of education and he suspends pursuit of such program of education prior to his delimiting date and the suspension was due to conditions beyond his control, see 38 C.F.R. § 21.3043, but not beyond age 31; or (2) period of eligibility ends when an eligible person is enrolled in an educational institution regularly operated on the quarter or semester system and such period ends during a quarter or semester, such period shall be extended to the end of the quarter or semester, or for courses at educational institutions operated on other than a quarter or semester system, if the period ends after a major portion of the course is completed, such period shall be extended to the end of the course, or until twelve weeks have expired, whichever first occurs; extension may be authorized beyond age 31, but may not exceed maximum entitlement and no extension of the period of eligibility will be made where training is pursued in a training establishment as defined in 38 C.F.R. § 21.4200(c); or (3) child is enrolled and eligibility ceases because the Veteran is no longer rated permanently and totally disabled; or (4) child is enrolled and eligibility ceases because the member of the Armed Forces upon whose service eligibility is based is no longer listed by the Secretary concerned in any of the categories specified in 38 C.F.R. § 21.3021(a)(1)(iv).  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(e). 

Thus, in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(d), (e).  The exception to this limit, as noted above, is the narrow circumstances presented in 38 C.F.R. § 21.3041 (e)(2) which allows for an eligible person who turns 31 in the middle of an academic quarter or semester to finish out the remainder of that quarter or semester before the termination of the benefit.

Assuming for the sake of argument that the appellant in this case would have been entitled to a modified ending date as the RO has indicated, the record does not show that the appellant turned thirty-one in the middle of an academic quarter or semester to finish out the remainder of that quarter or semester before the termination of the benefit. 

The appellant was not in school in December 1990.  The appellant attended Miramar College under the Chapter 106 program.  He was enrolled, in pertinent part, from September 1989 to January 1990.  Thereafter, the appellant has stated that he was enrolled at San Diego Community College through June 1990.  The Enrollment Certifications of record show that he next attended school from January 6, 1992 to May 2, 1992, at Wayne State University.  The appellant has confirmed that he stopped attending school in June 1990 and then began attending school again at Wayne State University, although he maintains that he began attending school in February 1991 and he paid for that education himself. 

VA contacted Miramar College which indicated that the appellant did attend school in the spring of 1990, but it was a work experience program and not part of any degree program.  He did not ask to be certified and was not certified by that school.  The Board observes that the appellant's attorney criticizes the report of this phone call in the brief filed before the Court, on the basis that no VA employee actually saw the Miramar College computer screens, and is only taking the word of a non-VA employee as to what the information on the screen really meant.  The Board rejects this critique.  It is a reasonable practice to rely upon the statement of the Miramar College employee, because that employee has greater expertise in interpreting the computer screens, and because Miramar College would be unlikely to provide access to its student database to VA employees in any case.  There is no reason to doubt the accuracy or veracity of the employee's statement made to VA in response to a request about a former student who was also a VA beneficiary.   

Since the appellant was not attending school when he turned 31 in December 1990, there is no basis for an extension of Chapter 35 benefits past his 31st birthday. 

With regard to the claim that he be paid Chapter 35 benefits based on past schooling prior to December 1990, the appellant essentially seeks retroactive payment. 

In order to receive Chapter 35 educational benefits, the eligible person must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513.  Therefore, the appellant had to file an application for Chapter 35 to be entitled to such benefits. 

When a person eligible to receive educational assistance under Chapter 35 enters or reenters into training, the commencing date of his or her award of educational assistance will be determined as follows: (1) If the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date of award of educational assistance is the latest of: (i) The beginning date of eligibility as determined by 38 C.F.R. § 21.3041(a) or (b) or by 38 C.F.R. § 21.3046(a) or (b), whichever is applicable; (ii) One year before the date of claim as determined by 38 C.F.R. § 21.1029(b); (iii) The date the educational institution certifies under paragraph (b) or (c) of this section; (iv) The effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d)(1) (2011).  Further, (2) If the award if the second or subsequent award of educational assistance for that program, the effective date of the award of educational assistance is the later of: (i) The date the educational institution certifies under 38 C.F.R. § 21.4131(b) or (c); or (ii) The effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  See 38 U.S.C.A. § 3672; 38 C.F.R. § 21.4131(d).

It is not disputed that the appellant's application for Chapter 35 benefits was received by VA in February 1991.  The Board notes further, that the act of enrolling in an approved school is not an informal claim.  38 C.F.R. § 21.1029(e)(ii)(4)  (2011).  Generally, payment of Chapter 35 benefits is precluded earlier than one year before receipt of the claim for benefits.  

The Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000) was codified as amended at 38 U.S.C.A. § 5113.  The statutory amendments to 38 U.S.C.A. § 5113 were intended to make the effective date provisions for the award of DEA benefits less restrictive.  Specifically, the statute provides for retroactive payment of DEA benefits in cases where an application is filed within one year after the issuance of an initial rating decision that establishes the existence of a Veteran's service-connected total disability permanent in nature; and also provides that the effective date for an adjustment of benefits shall be the date of the change.  38 U.S.C.A. § 5113 (b) and (c).  However, this provision is not applicable in this case.

In any event, the appellant's original application for Chapter 35 benefits was received in February 1991.  There was no prior application.  As noted above, although the appellant previously applied for VA educational benefits, he did not apply for Chapter 35 benefits.  He was previously awarded and used Chapter 106 benefits.  His application for those benefits did not include an application for Chapter 35 benefits.  The specific form used specified the types of educational benefits sought and was very specific in that regard.  Chapter 35 was not included. 

One year prior to the February 1991 application would be February 1990.  However, as noted, although the appellant attended school at Miramar College in the spring of 1990, it appears that he was attending school as part of a "work experience" program and not part of any degree program.  He did not ask to be certified and was not certified by that school.  There is no Enrollment Certification reflecting this time period, and the appellant has produced no supporting evidence to the contrary despite multiple requests.  He testified variously that he attended school until June 1990 and/or that he graduated in June 1990 and did not thereafter reenter school until February 1991, when he submitted his application for Chapter 35 benefits, after he turned 31 years of age. 

As noted above, the complete lack of documentation of the appellant's participation in any qualified education program from February 1990 to June 1990 leads to the conclusion that the appellant was not actually participating in such a program.  However, assuming arguendo that he was attending school of some sort in some form at that point, this spring 1990 program would not be subject to payment through the Chapter 35 program.  The education was not certified by the school nor is there an Enrollment Certification.  Any spring 1990 education was not approved by VA, and was not part of a program of education leading toward a diploma, degree, or certificate, to include a standard college degree.  See 38 C.F.R. § 3021(h) and (i); see also 38 C.F.R. § 21.4131.  Even if the training was sought as "job training," as noted, it was not certified by the school and there is no date before December 1990 when the appellant became employed in a training position.  38 C.F.R. § 21.4131(c). 

In its August 2009 order the Court found the Board erred in failing to discuss the applicability of 38 C.F.R. § 21.4022 and 38 C.F.R. § 21.4131(d)(1)(ii) in the context of whether the appellant was entitled to Chapter 35 benefits for his education prior to December 1990.  

The provisions of 38 C.F.R. § 21.4022, pertain to the nonduplication of educational assistance, and require that the recipient of VA educational assistance cannot receive benefits from more than one such program, and require a recipient who is eligible for more than one educational program to choose under which program he will receive benefits for a particular period.  Both Chapter 35 and Chapter 106 are programs covered by this regulation.  The Board notes that 38 C.F.R. § 21.3022, which prohibits recipients of Chapter 35 benefits from receiving education benefits under any other program for the same time period and 38 C.F.R. § 21.7642, which prohibits recipients of Chapter 106 benefits from receiving education benefits under any other program for the same time period also govern this situation.  

The appellant's argument here is that if he had known of his eligibility for Chapter 35 benefits, at the time when he was receiving Chapter 106 benefits, then he would have elected the Chapter 35 benefits instead as the greater benefit.  However, since he was unaware of his eligibility until 1991, after his thirty-first birthday, he now would like to retroactively be paid the difference in the two benefits.  

However, the Board notes that other applicable legal provisions require that an application must be filed and approved by the Secretary before Chapter 35 benefits may be paid.  38 U.S.C.A. § 3513; 38 C.F.R. §§ 21.1030, 21.3030.  In this case, the appellant's application was received in February 1991, several months after he attained the age of 31.  Further, not only had the appellant already chosen to be paid education benefits under Chapter 106, any retroactive application of award of Chapter 35 benefits still requires timely application and certification specifically for those benefits and as outlined in the governing legal criteria. 

With regard to the Court's order that the Board provide further discussion of the applicability of 38 C.F.R. § 21.4131, this section sets forth standards for determining the commencing dates for educational assistance allowance for Chapter 35 education benefits.  As noted, section 21.4131(d)(1)(i) provides the criteria for the commencement date when the educational assistance award is the first award for educational assistance for the program of education the eligible person is pursuing, while Section 21.4131(d)(1)(ii) provides the criteria to determine the commencement date where the award is the second or subsequent award of educational assistance for that program.  In the Joint Motion for Remand, the parties directed the Board to consider whether an initial award of Chapter 35 benefits could be viewed as the second or subsequent award of educational assistance with the Chapter 106 benefits constituting the first award.  The Board rejects this interpretation for the following rationale:  Because receipt of two different types of education assistance at the same time is prohibited under law, the appellant's retroactive election of Chapter 35 over Chapter 106 benefits cannot be considered the "second or subsequent" award of Chapter 35 benefits.  The regulations clearly refer to a second or subsequent award of "that" program, referring the program in which the initial or first award was made.  Rather, in this case, the appellant has never been awarded Chapter 35 benefits; even if the Board were to construe such an "award" based upon his manifest eligibility for such benefits, that award would be the first award of benefits under the Chapter 35 program.  

Furthermore, the regulation specifically provides that, "When more than one paragraph in this section applies, VA will award educational assistance using the latest of the applicable commencing dates."  (emphasis added)  38 C.F.R. § 21.4131.  This would appear to preclude the award of a commencing date prior to one year before the appellant's application for Chapter 35 benefits in any case.  

Although the appellant has not explicitly raised this point, the Board finds that the question of whether VA had an obligation to anticipate that the appellant would seek Chapter 35 benefits to be worthy of discussion here.  In this regard, the law prohibits a retroactive award for more than one year from the date of the claim.  38 C.F.R. § 21.4131.  Furthermore, to the extent that the appellant maintains that he was not aware of or informed of the filing deadlines for the benefit he seeks or in fact his eligibility for Chapter 35 benefits, it has been held by the Courts that such matters as the appellant contends are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court has noted that the United States Supreme Court has recognized that persons dealing with the United States government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 260.  Moreover, there is no statutory or regulatory provision for any exceptions to the filing requirements that apply to this case.  Indeed, regulations specifically applicable to Chapter 35 provide that VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim, or to furnish notice of the time limit for the filing of a claim, will not extend the time for filing.  38 C.F.R. § 21.1033(a) (2011).  Consequently, this argument is unprevailing.  See also Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that the provisions of 38 U.S.C.A. § 7722(b) and (c)  - which direct VA to distribute information pertaining to eligibility for benefits - are hortatory and cannot be relied upon to establish an effective date earlier than that otherwise permitted by statute); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that Chapter 30 benefits cannot be awarded on the basis of the VA's failure to provide a veteran with accurate information pertaining to eligibility). 

Further, there is no evidence that the appellant's studies were impeded or interrupted due to financial reasons or lack of Chapter 35 benefits.  Also, there is no evidence that the appellant had an expectation VA would pay for his education based on benefits derivative of this father's VA award when he undertook his course of study, prior to his application for Chapter 35 benefits.  Rather, the first evidence of such an expectation consists of his February 1991 claim.  As noted, the appellant was in receipt of Chapter 106 benefits beginning in 1988 based upon his own status as a member of the Selected Reserve.  
 
The Board notes as well that amendments to the law pertaining to the Survivors' and Dependents' Educational Assistance program, effective in May 2008, do not affect the cutoff date of age 31 or the requirement that a claim must be filed in order to receive monetary benefit payments.  See 73 Fed. Reg. 30486 (May 2008).  Thus, notwithstanding any extenuating circumstances or claims of fairness, the law must be applied.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.

In conclusion, there is no basis under law to grant the appellant's claim for retroactive Chapter 35 benefits at any point during his educational career.  Thus, his appeal for entitlement to educational benefits under Chapter 35, Title 38, United States Code must be denied.  While the Board is cognizant of the appellant's arguments, and indeed is sympathetic to his situation, the law and regulations governing eligibility for Chapter 35 educational benefits are clear and specific, and the Board is bound by them.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances. See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Under governing law, the appellant is not eligible for Chapter 35 benefits because he did not file a claim for such benefits within the time frame allowed under law, and because the evidence indicates he was not in pursuing an approved and certified program of training for the period of time when he might have been potentially entitled.


ORDER

Retroactive payment of Chapter 35 education benefits is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


